 



● Jon Fink, Founder of JVI has assumed the role of Board Advisor and has agreed
to exclusively use his company JVI, Inc. to assist Diego with its packaging.
JVI, Inc. is one of the premier, global leading luxury packaging companies in
the U.S. Clients of JVI include major confection, jewelry and liquor companies.
JVI clients also include the U.S., British, Canadian and Brazilian Mints. The
Company intends on using Jon’s expertise and guidance to promote the brand and
to assist in elevating and destigmatizing the product.

 

[image_006.jpg]

 

  

 

 

● Greg Reid, has assumed the position of Board Advisor and the Design and R&D
Lead. Greg spent his career bringing to life, highly visionary, design-build,
product dev, and merchandising ideas to tech sectors, big box retail, flagship
store design and dev, and product design. Old Navy Flagship Seattle and San
Francisco locations, GAP Flagship Seattle and SF, Neiman Marcus Flagship Seattle
and TX are among his clients and projects. Greg and his team built significant
components for Google’s Self-Driving Car project, Microsoft Studios, Gatorade,
Emirates Air, Monster Energy, Gibson Guitars, and XBOX LIVE were among his most
active clients. Greg’s influence can be seen all over the world in stores,
interactive environments, type design, video game merchandise, and daily life
around you. From Barney’s in London to New York, Australia, China, Russia, the
Middle East, and now to the world of cannabis with Diego Pellicer. Company
intends on using Greg’s expertise and guidance to assist in designing new
products, promote the brand and to assist in elevating and destigmatizing the
product.

 

 [image_007.jpg]

 

  

 

 

● Greg Quist, has assumed the role of Board Advisor and Creative Director. Greg
was the first Creative Director of Tommy Bahama, assumed by many to be the
highest profit per square foot apparel retailer in U.S. history. Other
accomplishments included his work with Esprit, Union Bay, Bebe & co., etc.
Greg’s expertise will be instrumental in store design, layout, planogram,
demographics, merchandising and branding.

 

[image_008.jpg]

 

● Dr. Robert Epstein, former Chief Operating Officer and senior scientist of the
U.S.D.A. has assumed the role of Board Advisor. The company intends on using the
doctor’s expertise to lend credibility to the brand. He will observe and advise
on testing, safety, procedures, protocols, regimens, labeling, etc.

 

[image_009.jpg]

 

● Dr. Michael Osborn, a Chief of Cancer Surgery of the largest hospital group in
the U.S. has assumed the role of Board Advisor. He is on the faculty of Cornell
and also President of Strang Cancer Prevention Institute, which invented the PAP
Test.

 

It is widely held in the medical community that the PAP Test has saved more
women from cancer as a cancer preventative, than all other cancer preventatives
combined. Dr. Osborn brings the company medical credentials and advice on the
medical side to further substantiate safety and brand integrity.

 

  

 

 

Strang Cancer Prevention Institute

 

[image_017.jpg]  

[image_010.jpg] 

 

[image_018.jpg]

  

● Jean Marie Auboine has assumed the role of Board Advisor and Exclusive Master
Chocolatier for the company. Jean Marie is recognized widely as one of the top
chocolatiers in the world. He began at Le Louis XV - Alain Ducasse in Monaco,
assisting the famed eatery in earning Michelin’s highest honor, Three Stars.
Chef Auboine continued his distinguished career at several Michelin-starred
restaurants which included, One Star Chateau de Mercues in France and Hotel Beau
Rivage in Geneva, as well as the highly respected Two Star restaurant-hotel, La
Pyramide Vienne in France. The company intends on crafting the world’s finest
confections for this sector under the Diego

  

  

 

 

● Pellicer brand.

 

[image_011.jpg]

 

  

 

 

The company has filed for patent protection and is developing a reloadable and
pre-loaded disposable, smoking device for cannabis called “Varita” which means
“wand” in Spanish. The device is designed to be a stylish and more convenient
alternative to the rolled joint. The device comes in various finishes and colors
and incorporates an insertable pressed dose of cannabis (not sold by Diego),
which presents a more efficient and less messy experience for the user. The
disposable model is usable as a golf tee after use.

 

[image_012.jpg]

 

  

 

 

● The company has plans to develop along with an FDA regulated lab, a sublingual
strip to deliver cannabis. This strip, similar in appearance to current breath
strips on the market, will lend ease and convenience to consumption. It will
also be an alternative to edible products that must pass through the digestive
system to take effect, thereby reducing the vagary of timing.

 

[image_013.jpg]

 

  

 

 

● The company has plans to develop a line of proprietary sub ohm vapor products.
Many of the current vapor products available in the market place, that the
company has tested, have not met satisfactory expectations. Therefore, the
company has been developing in-house and plans on introducing its own line in
the future.

 

[image_014.jpg]

 

[image_015.jpg]

 

  

 

 

● The company is developing and will soon make available to our tenants
exclusively designed packaging which includes hermetically sealed container
inserts, magnetically sealed clasps and crush proof tubes. All of these are
designed to protect and preserve the product to the highest degree possible.

 

[image_016.jpg]

 

  

 

 

